ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-028 and DRB 13-062, concluding on the records certified to the Board pursuant to Rule 1:20 — 4(f) (default by respondent) that EDWARD H. HEYBURN of EDISON, who was admitted to the bar of this State in 1997, should be disciplined for the unethical conduct established in said matters, consisting in DRB 13-028, of violations of RPC 7.1(a)(1) (a lawyer shall not make false or misleading communications about the lawyer’s services, or any matter in which the lawyer has or seeks a professional involvement), RPC 7.4(d) (a lawyer may communicate that the lawyer has been certified as a specialist or certified in a field of practice only when the communication is not false or misleading and states that the certification has been granted by the Supreme Court or by an organization approved by the American Bar Association), and Rule l:39-6(c) (no use may be made of the designations set forth in the Regulations of the Board on Attorney Certification except as therein provided, nor may other words or combination of words be used by a certified attorney in place of such designation), and in DRB 13-062, of violations of RPC 1.3 (lack of diligence), RPC 1.4(b) and (c) (failure to comply with a client’s reasonable requests for information and failure to explain a matter to the extent necessary for the client to make informed decisions about the representation), RPC 1.15 (failure to safeguard property), RPC 8.1(b) (failure to cooperate with disciplinary authorities), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and Rule 1:20 — 3(g)(e) (duty to cooperate in disciplinary proceedings);
*162And the Disciplinary Review Board having concluded that a censure should be imposed for the totality of respondent’s unethical conduct established in DRB 13-028 and DRB 13-062;
And good cause appearing;
It is ORDERED that EDWARD H. HEYBURN is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.